





Exhibit 10.1
FIRST MID-ILLINOIS BANCSHARES, INC. 2017 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Award. First Mid-Illinois Bancshares, Inc. (the “Company”) hereby grants a
Restricted Stock Award (the “Award”) as of January 23, 2018 (the “Grant Date”)
relating to shares of the common stock of the Company (the “Shares”) to
_________________________ (the “Employee”), subject in all respects to the terms
and conditions of the First Mid-Illinois Bancshares, Inc. 2017 Stock Incentive
Plan (the “Plan”) and the terms and conditions set forth herein.
Acceptance By Employee. Receipt of the Award is conditioned on the Employee’s
execution of this Agreement and return of an executed copy to the Company no
later than February __, 2018. If the Employee fails to return this executed
Agreement by the due date, the Awards shall be forfeited to the Company.
1.Grant of Restricted Stock. The Company hereby grants to the Employee an Award
covering ____ Shares.


2.Restrictions/Vesting.


(a)Restrictions. Except as set forth in Section 10 of the Plan, none of the
Shares subject to the Award shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Employee (or his estate or
personal representative, as the case may be), until such restrictions lapse and
the Award vests.


(b)Lapse of Restrictions. The restrictions described above shall lapse, and the
Employee shall become vested in the Award, at a rate equal to 1/3 of the Shares
subject to the Award on each of December 15, 2018, 2019 and 2020 (or the
immediately preceding business day if the applicable December 15 is not a
business day), provided that the Employee remains continuously employed through
each vesting date. If the Employee’s employment terminates for any reason prior
to a vesting date, the Employee shall forfeit any then unvested portion of the
Award, except that if the Employee voluntarily terminates employment after
attaining age 65 with 10 years of service, if the Company terminates the
Employee’s employment without Cause, or if the Employee’s termination of
employment is due to death or Disability, the Employee will vest in all of the
then unvested Shares subject to the Award. (For this purpose, (A) “Cause” shall
have the meaning set forth in Section 4(c) below and (B) “Disability” means as
defined under the Company’s long-term disability plan for employees, or if there
is none, a physical or mental disability that impairs the Employee’s ability to
substantially perform the Employee’s current duties for a period of at least 12
consecutive months, as determined by the Committee in its sole discretion.)


(c)Director Status. In the case of an Employee who is also a director of the
Company, if the Employee’s employment with the Company and all Subsidiaries
terminates before the Award vests, but the Employee remains a director, the
Employee’s service on the Board will be considered employment with the Company,
and the Employee’s Award will continue to vest while service on the Board
continues. Any subsequent termination of service on the Board will be considered
termination of employment, and vesting in the Award will be determined as of the
date of such termination of employment.





--------------------------------------------------------------------------------





(d)Forfeited Shares. Shares subject to the Award that do not vest will be
forfeited back to the Company.


The foregoing provisions of this Section 2(b) shall be subject to the provisions
of any written employment agreement or severance agreement that has been or may
be executed by the Employee and the Company, and the provisions in such
employment agreement or severance agreement concerning the vesting of an Award
in connection with the Employee’s termination of employment shall supersede any
inconsistent or contrary provision of this Section 2.
3.Settlement of Award.


(a)Shares. Shares subject to the Award shall be held by the Company in
electronic book entry form on the records of the Company’s transfer agent. If an
Employee becomes vested in any portion of the Award, the Company shall
distribute to the Employee, or the Employee’s personal representative,
beneficiary or estate, as applicable, the number of Shares subject to such
vested portion. Delivery of such Shares shall be by book-entry credit to an
account in the Employee’s name established by the Company with its transfer
agent, or upon written request, in electronic form to the Employee’s broker for
the Employee’s account or in certificates in the name of the Employee (or in
each case his personal representative, beneficiary or estate).


(b)Dividends. Upon the payment of any dividends on Shares during the period
preceding the date of vesting of the Award, the Company shall credit the
Employee with the dividends payable with respect to the Shares subject to the
Award. Such amounts shall be paid to the Employee in cash to the extent any
portion of the related Award vests. Any such dividends relating to the portion
of an Award that is forfeited shall also be forfeited.


(c)Distribution. Distribution of Shares and cash in settlement of the vested
portion of the Award shall be made no later than the March 15th following the
last day of the calendar year in which the Shares vest.


4.Change in Control.


(a)In the event of a Change in Control, (i) unless the Award is continued or
assumed by a public company, it shall become fully vested immediately prior to
the Change in Control; and (ii) if the Award is continued or assumed by a public
company, and within two years following the Change in Control either the
Employee’s employment is terminated without Cause or the Employee terminates his
employment for Good Reason, the Award shall become fully vested.


(b)For purposes of this Agreement, (i) “Cause” means the Employee’s (A)
conviction in a court of law of (or entering a plea of guilty or no contest to)
any crime or offense involving fraud, dishonesty or breach of trust or involving
a felony; (B) performance of any act which, if known to the customers, clients,
stockholders or regulators of the company, would materially and adversely impact
the business of the company; (C) act or omission that causes a regulatory body
with jurisdiction over the company to demand, request, or recommend that the
Employee be suspended or removed from any position in which the Employee serves
with the company; (D) substantial nonperformance of any of the Employee’s
obligations under any employment agreement or severance agreement between him
and the company; (E) material misappropriation of or intentional material damage
to the property or business of the company or any subsidiary; or (F) a breach of
any confidential information or non-compete or non-solicitation agreement
between the Employee and the company; and (ii) “Good Reason” means the
occurrence of one of the following





--------------------------------------------------------------------------------





events without the Employee’s written consent: (A) a material diminution in the
Employee’s position, authority or responsibility; (B) a material reduction in
the Employee’s total compensation (including benefits and annual and long-term
incentive opportunity) from then-current levels; (C) a relocation of the
Employee’s primary place of employment of at least 30 miles; or (D) the company
materially breaches any employment agreement or severance agreement between the
company and the Employee.


5.Withholding Taxes. Prior to any distribution to the Employee, the Employee
shall pay to the Company an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements. Payment of such taxes may be made
in cash or by directing the Company to withhold such number of Shares otherwise
issuable in connection with the Award having a fair market value equal to the
amount of tax to be withheld.


6.Rights as Stockholder. The Employee is entitled to all of the rights of a
stockholder of the Company with respect to Shares subject to Award, provided
that the right to receive dividends shall be as described in Section 3(b) above.


7.Committee Determinations. The Committee shall make all determinations
concerning the rights to benefits under the Plan.


8.Defined Terms. Capitalized terms used in this Agreement shall be as defined in
the Plan.


Dated: __________________________________
First Mid-Illinois Bancshares, Inc.




By: _____________________________________
Joseph R. Dively
Chairman and CEO

ATTEST:


The Employee acknowledges that he or she has received a copy of the Plan and
Prospectus and is familiar with the terms and conditions set forth therein. The
Employee agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Committee.
Dated: __________________________________


By: _____________________________________














